SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Publicly-held Company CNPJ/MF Nº 02.558.115/0001-21 NIRE 33 NOTICE TO THE MARKET TIM PARTICIPAÇÕES S.A. ("Company") (BM&FBOVESPA: TIMP3; NYSE: TSU), in response to a formal CVM inquiry CVM/SEP/GEA-2/Nº 301/2014, asking for clarification on rumors published by the media -“TIM studies an offer to buy Oi” and “TIM has hired Bradesco investment bank to analyze an offer for Oi”,informs its shareholders and the market in general the following: TIM Participações S.A. has among its routine activities the evaluation of strategic business development alternatives, and for that purpose counts with the support of several financial consulting firms, including Bradesco. The Company also informs that such consulting support has not included any mandate to evaluate an acquisition offer for Oi, and has been limited to providing the Company with market information and its potential implications to the Company given the several possible strategic alternatives.In this regard, the Company will continue to monitor closely any and all relevant opportunities and is committed to timely informing its shareholders and the market whenever a material fact exists.
